IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,436




EX PARTE MICHAEL ANTHONY GREEN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 379216 IN THE 185TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated rape
and sentenced to seventy-five years’ imprisonment. The First Court of Appeals affirmed his
conviction. Green v. State, No. 01-83-00629-CR (Tex. App.–Houston [1st Dist.] 1984, no pet.). 
            Applicant contends that he is actually innocent. The trial court adopted Applicant’s and the
State’s proposed findings of fact and conclusions of law and recommended that we grant relief. We
agree that Applicant is entitled to relief. The judgment in Cause No. 379216 in the 185th Judicial
District Court of Harris County is set aside, and Applicant is remanded to the custody of the Sheriff
of Harris County to answer the charges against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: October 20, 2010
Do Not Publish